Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 1 of 9 PageID #: 1




    CHIESA SHAHINIAN & GIANTOMASI PC
    Melissa A. Salimbene, Esq.
    11 Times Square, 34th Floor
    New York, New York 10036
    msalimbene@csglaw.com
    973.530.2092
    Attorneys for Plaintiffs
    Warner Records Inc.
    and Green Day, Inc.

                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


     WARNER RECORDS INC., and GREEN
     DAY, INC.,                                           Case No.: 1:21-cv-4305

                            Plaintiffs,

     v.                                                                  COMPLAINT

     JOHN DOES 1-100, JANE DOES 1-100,
     and XYZ COMPANIES 1-100,

                             Defendants.


           Plaintiffs Warner Records Inc. (“Warner Records”) and Green Day, Inc. (collectively

    “Plaintiffs”), by and through their counsel Chiesa Shahinian & Giantomasi PC, complaining of

    defendants herein, allege as follows:

                                      NATURE OF THE ACTION

           1.      This action arises under the Lanham Trademark Act of 1946, 15 U.S.C. § 1051 et

    seq. (the “Lanham Act”) and under New York Civil Rights Law §§ 50-51.

                                    JURISDICTION AND VENUE

           2.      This Court has jurisdiction over the claims herein pursuant to 28 U.S.C. §§ 1331

    and 1338, and through the Court’s pendent jurisdiction. Venue is proper under 28 U.S.C. § 1391

    because the defendants will be subject to personal jurisdiction in this district.



                                                                                        4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 2 of 9 PageID #: 2




                                               PARTIES

            3.      Plaintiff Warner Records Inc. is a corporation duly organized under the laws of

    the State of Delaware with its principal place of business in California.

            4.      Plaintiff Green Day, Inc. is a corporation duly organized under the laws of the

    State of California. Green Day, Inc. has the exclusive trademark rights to the names, likenesses

    and merchandise of the musical performance group known as GREEN DAY (the “Artists”),

    including the mark GREEN DAY and logos related thereto.

            5.      The Artists have used the GREEN DAY name and trademarks since 1988 to

    identify themselves as a music group in all phases of the entertainment industry and to distinguish

    the Artists from all other such artists.

            6.      By license agreement between Warner Records and Green Day, Inc., Warner

    Records has been granted the exclusive rights to distribute tour merchandise bearing the Artists’

    names, logos, likenesses, images, artwork and trademarks (collectively, the “Trademarks”) on

    and in connection with various types of artist-related merchandise sold and offered for sale in the

    vicinity of the Artists’ concert performances on their current Hella Mega concert tour (the

    “Tour”). The merchandise that will be offered for sale by Warner Records at the Artists’ concerts

    on the Tour includes, without limitation, T-shirts, sweatshirts, facemasks, hats, stickers,

    accessories, posters, toys, figurines and other merchandise (collectively, the “Tour

    Merchandise”). Warner Records is the exclusive holder of rights to sell Tour Merchandise in the

    vicinity of the Artists’ concert performances on the Tour.

            7.      The identities of defendants, various John Does, Jane Does and XYZ Companies,

    are not presently known and this Complaint will be amended to include the names of such

    individuals and entities when identified. Upon information and belief, defendants were present



                                                    2
                                                                                          4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 3 of 9 PageID #: 3




    at concerts on the Artists’ previous tours, and defendants were present at the Artists’ concerts in

    Houston, Texas on July 29, 2021, in Jacksonville, Florida on July 31, 2021 and in Miami Beach,

    Florida on August 1, 2021 on this current Tour. Upon information and belief, defendants will be

    present in the Eastern District of New York in connection with the Artists’ concert scheduled to

    be held at Citi Field in Queens, New York on August 4, 2021 (the “New York Show”). The

    defendants, therefore, will be subject to this Court’s jurisdiction.

                                      FIRST CAUSE OF ACTION
                                            (Lanham Act)

            8.      Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

    if set forth fully herein.

            9.      The Artists have used their inherently distinctive names and Trademarks to

    identify officially authorized goods and services and to distinguish the Artists from other musical

    performing groups. The Artists have, among other things, prominently displayed the Trademarks

    in advertising and promotional materials and on compact disc, audiotape and vinyl packaging

    and merchandise, including Tour Merchandise. Plaintiffs and the Artists have realized, and

    expect to realize, substantial income from the sale of merchandise bearing the Artists’

    Trademarks (including the Tour Merchandise), and thousands of such items have been sold

    throughout the United States.

            10.     As a result of the foregoing, the Artists’ Trademarks have developed and now

    possess secondary and distinctive meaning to purchasers of the Tour Merchandise.

            11.     The Artists have achieved wide renown during their career in the entertainment

    and music industry. The Artists’ Trademarks have been used in interstate commerce on and for

    the purpose of identifying, among other things, Tour Merchandise, including T-shirts and other

    apparel.


                                                      3
                                                                                          4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 4 of 9 PageID #: 4




           12.     The Artists have a decidedly strong and loyal following among concertgoers,

    music listeners and music purchasers. The Artists have appeared, and will appear, in concerts at

    major arenas and stadiums in the United States and around the world, and have been seen and

    heard in concert by millions of popular music enthusiasts.

           13.     The United States portion of the Tour began with performances in Dallas, Texas

    on July 24, 2021, Atlanta, Georgia on July 27, 2021, Houston, Texas on July 29, 2021,

    Jacksonville, Florida on July 31, 2021 and Miami Beach, Florida on August 1, 2021, and will

    continue with shows at major venues throughout the United States and the world, including the

    New York Show. The United States portion of the Tour will conclude no sooner than September

    18, 2021.

           14.     Warner Records intends to sell Tour Merchandise at or near the site of the Artists’

    concerts, including at the New York Show.

           15.     Upon information and belief, defendants have engaged, and will continue to

    engage, in the unauthorized manufacture, distribution and sale of inferior merchandise bearing

    the Artists’ Trademarks (the “Bootleg Merchandise”) in the vicinity of the Artists’ concerts on

    the Tour. Plaintiffs believe that the defendant bootleggers and counterfeiters will sell, or attempt

    to sell, Bootleg Merchandise at all the shows on the Tour, including at the New York Show.

           16.     The Bootleg Merchandise is of the same general appearance as the Tour

    Merchandise and is likely to confuse prospective purchasers as to the source or sponsorship of

    such Bootleg Merchandise.

           17.     The Bootleg Merchandise is generally of inferior quality. The sale of such

    merchandise is likely to injure the reputation of the Artists and Plaintiffs, who have developed,




                                                     4
                                                                                           4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 5 of 9 PageID #: 5




    by virtue of the Artists’ public performances, the reputation for high quality associated with the

    Tour Merchandise.

           18.     The manufacture, distribution and sale of Bootleg Merchandise by defendants,

    and those acting in concert with defendants, constitutes a false designation of the source of origin

    of such goods and falsely describes and represents such merchandise, in violation of Section

    43(a) of the Lanham Act (15 U.S.C. § 1125(a)).

           19.     The manufacture, distribution and sale of Bootleg Merchandise by defendants,

    and those acting in concert with defendants, constitutes dilution by tarnishment, in violation of

    Section 43(c) of the Lanham Act (15 U.S.C. § 1125(c)).

           20.     The aforesaid acts by defendants, and those acting in concert with defendants, are

    likely to cause confusion or mistake and/or to deceive, and are likely to cause the purchasing

    public to believe that the sale of such Bootleg Merchandise is authorized, sponsored or approved

    by the Artists and Plaintiffs, and that such Bootleg Merchandise is subject to the same quality

    control and regulation required by the Artists and Plaintiffs.

           21.     The use by defendants and others of the Artists’ Trademarks constitutes an

    attempt to palm off and appropriate to themselves the Artists’ and Plaintiffs’ exclusive rights

    therein.

           22.     Upon information and belief, defendants, and those acting in concert with

    defendants, have engaged, and will continue to engage, in such unauthorized activities in this

    State and elsewhere in interstate commerce and, unless enjoined, are likely to continue such

    activities throughout the Tour, to the great injury of Plaintiffs and the Artists.




                                                      5
                                                                                           4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 6 of 9 PageID #: 6




            23.     Plaintiffs have no adequate remedy at law and have suffered, and will continue to

    suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

    enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                    SECOND CAUSE OF ACTION
                                       (Unfair Competition)

            24.     Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

    if set forth fully herein.

            25.     Upon information and belief, the aforesaid acts by defendants and others have

    been, and will continue to be, committed with full knowledge of the rights of Plaintiffs and the

    Artists, and have the effect of misleading and confusing the public and misappropriating and

    trading upon the property rights, goodwill and reputation inhering to the name and likeness of

    the Artists.

            26.     Such misappropriation and unfair competition will interfere with Plaintiffs’ rights

    and ability to exploit the commercial value of the Artists’ Trademarks.

            27.     Plaintiffs have no adequate remedy at law and have suffered, and will continue to

    suffer, irreparable harm and damages as a result of defendants’ aforesaid acts, which, if not

    enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                      THIRD CAUSE OF ACTION
                                          (Right of Publicity)

            28.     Plaintiffs repeat and reallege each allegation set forth in the above paragraphs as

    if set forth fully herein.

            29.     By virtue of the expenditures of time, effort and talent by the Artists and Plaintiffs

    in advertising, publicizing and promoting the accomplishments of the Artists and through




                                                      6
                                                                                             4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 7 of 9 PageID #: 7




    extensive commercial exploitation of the Artists’ public personas, the Artists and Plaintiffs have

    created rights of publicity in the Artists’ names and likenesses.

           30.     By virtue of an assignment from the Artists, Warner Records is the owner of the

    Artists’ rights of publicity in their names and likenesses, individually and collectively.

           31.     The common law right of publicity is subsumed under New York’s statutory right

    of privacy (see New York Civil Rights Law §§ 50-51).

           32.     The defendants have used, and will continue to use, the Artists’ names and/or

    likenesses without authorization and for purposes of trade and for other commercial purposes.

           33.     The aforesaid uses of the names, likenesses and Trademarks by defendants

    constitute infringements of such rights of publicity.

           34.     The defendants’ activities violate Sections 50 and 51 of the New York Civil

    Rights Law.

           35.     Plaintiffs have no adequate remedy at law and have suffered, and will continue to

    suffer, irreparable harm and damage as a result of defendants’ aforesaid acts, which, if not

    enjoined, will cause injury and monetary loss in an amount presently incalculable.

                                        PRAYER FOR RELIEF

                           WHEREFORE, Plaintiffs seek relief as follows:

           36.     That defendants, their agents, servants, employees, officers, attorneys, successors,

    and assigns, and all persons acting in concert with defendants, or on their behalf, be enjoined, in

    this and all other judicial districts in the United States, preliminarily during the course of this

    litigation and permanently, from:




                                                     7
                                                                                           4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 8 of 9 PageID #: 8




                   (a)     Manufacturing, distributing, selling, offering for sale, holding for sale or

    advertising any products bearing the Trademarks or any colorable variation thereof, including,

    but not limited to, the names or likenesses of the Artists; and

                   (b)     Representing that any article of merchandise manufactured, distributed,

    sold, held for sale or advertised by defendants is sponsored or authorized by Plaintiffs in this

    district or in any other district in which Plaintiffs seek to enforce this Court’s injunction order.

           37.     That this Court authorize the United States Marshal, the local and state police,

    authorized agents of Plaintiffs, and/or any persons acting under their supervision, to seize and

    impound any and all Bootleg Merchandise which the defendants may attempt to sell, distribute

    or hold for sale at, within, or in the vicinity of the arenas at which the Artists are performing,

    before, during or after said concerts.

           38.     That defendants deliver up for destruction all Bootleg Merchandise bearing the

    Trademarks, including, but not limited to, the names or likenesses of the Artists.

           39.     That defendants pay to Plaintiffs damages in an amount to be determined based

    upon Plaintiffs’ loss of income from defendants’ unauthorized activities.

           40.     That defendants pay to Plaintiffs treble damages, costs and attorneys’ fees

    pursuant to 15 U.S.C. § 1117.

           41.     That Plaintiffs have such other and further relief as the Court deems to be

    reasonable, necessary and just.




                                                      8
                                                                                            4828-2167-0641
Case 1:21-cv-04305-FB-PK Document 1 Filed 08/02/21 Page 9 of 9 PageID #: 9




                                       CHIESA SHAHINIAN & GIANTOMASI PC
                                       Attorneys for Plaintiffs
                                       Warner Records Inc.
                                       and Green Day, Inc.


                                        By:   /s/ Melissa A. Salimbene
                                              MELISSA A. SALIMBENE
                                              11 Times Square, 34th Floor
                                              New York, New York 10036
                                              msalimbene@csglaw.com
                                              973.530.2092
    Dated: August 2, 2021
           New York, New York




                                         9
                                                                            4828-2167-0641
